DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022, has been entered.
 
Response to Arguments
	Applicant requests that the Double Patenting Rejection be held in abeyance.  As such, the Double Patenting Rejection is maintained.
	Applicant argues that the combination of cited references fail to disclose each limitation or to provide a motivation to perform the recited methods.  Applicant did not provide a specific indication of a limitation that the prior art does not teach or render obvious.  Applicant amends the claims to refer to a subject population that is “at risk of developing an adverse reaction to a vaccine for treating the virus.”  
	The examiner notes that it appears that all people or substantially all people are at some risk of developing a side effect associated with a vaccine.  As evidenced by https://www.cdc.gov/vaccines/parents/why-vaccinate/vaccine-decision.html (accessed January 27, 2022), “Mild side effects are expected” with vaccines and this includes low-grade fever, or 

Status of the Claims
Claims 24 and 26-41 are pending and examined.  Claims 31 and 39 are withdrawn.  While claims 31 and 39 are withdrawn, in an effort to expedite prosecution on the merits, prior art relevant to those claims is applied below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 26-30, 33-38, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (US2001/0051624), in view of Poppe et al., (US2001/0025040), as evidenced by Eccles R Understanding the Symptoms of the Common Cold and Influenza. Lancet Infectious Diseases 2005; 5(11): 718-725.
allergic conditions with a combination of levocetirizine and montelukast. See prior art claims1-4.  Jones teaches the combination for treating allergic rhinitis and allergic conjunctivitis, among other symptoms including sneezing, itching, nasal blockage, and others. See par.’s 1 and 2.  Montelukast is taught as one of only 3 preferred LTD4 antagonists. See par. 22.  Levocetirizine is taught among only 5 histamine H1 antagonists.  The examiner believes that the claimed combination would have been immediately envisaged in view of the limited number of LTD4 antagonists and H1-antagonists taught and claimed. See prior art claims 3 and 5.  Jones teaches any suitable route of administration may be employed, including but not limited to oral, parenteral, nasal, aerosols, and others. See par. 30.  Jones teaches such combination to be in a same dosage in one embodiment. See par. 28.
.  See prior art claims 13 and 15 below.
13. A pharmaceutical composition of claim 12 wherein said histamine H1 antagonist is selected from loratadine, descarboethoxyloratadine, cetirizine, levocetirizine and fexofenadine. 
15. A pharmaceutical composition of claim 14 wherein said leukotriene D4 antagonist is selected from zafirlukast, montelukast and pranlukast.

As recognized by In re Schumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member.  Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  
allergic rhinitis comprising cetirizine and montelukast.  See prior art claims 1-3.  Further, Poppe explains, “From the spectra of action of some antihistamines and also of LT antagonists or 5-LOX and FLAP inhibitors, it can be derived that a combination of both substances displays a synergistic action on the symptoms of allergic rhinoconjunctivitis.” Par. 58.
The first paragraph of the Detailed Description of the instant Specification recites: “Administration of levocetirizine and montelukast in combination exhibits synergistic effects and unexpectedly superior results in the treatment of influenza, common cold, allergic rhinitis and acute, subacute, and chronic inflammation.” See Spec. @ par. 58.
Applicant explains in the instant Specification citing Eccles R Understanding the Symptoms of the Common Cold and Influenza. Lancet Infectious Diseases 2005; 5(11): 718-725, “Rhinitis, inflammation of the nasal passages, is commonly caused by a viral infection, including the common cold, the latter of which is caused primarily by Rhinoviruses and Coronaviruses.” See Specification @ par. 84.  Even further, the term “coronavirus” is used once in the instant Specification (other than the Title).  The citation above is that sole instance.
Moreover, if a subject knows that they are at risk of an adverse reaction from a vaccine such as through a known allergy to a component in a vaccine, it would be obvious to treat that subject symptomatically or through alternate means.  
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Jones and Poppe, as evidenced by Eccles to arrive at a claimed invention.  One would be motivated to do so because the specific combination of montelukast and levocetirizine is taught to treat symptoms of the common cold and rhinitis, among others, symptoms of which are explicitly known and taught to be caused primarily by .

Claims 24 and 26-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (US2001/0051624), in view of Poppe et al., (US2001/0025040), as evidenced by Eccles R Understanding the Symptoms of the Common Cold and Influenza. Lancet Infectious Diseases 2005; 5(11): 718-725, and in further view of Katz et al., (US2002/0006961).
Poppe teaches a combination for treating allergic rhinitis comprising cetirizine and montelukast.  See prior art claims 1-3.  Further, Poppe explains, “From the spectra of action of some antihistamines and also of LT antagonists or 5-LOX and FLAP inhibitors, it can be derived that a combination of both substances displays a synergistic action on the symptoms of allergic rhinoconjunctivitis.” Par. 58.
Jones teaches treating allergic conditions with a combination of levocetirizine and montelukast. See prior art claims1-4.  Jones teaches the combination for treating allergic rhinitis and allergic conjunctivitis, among other symptoms including sneezing, itching, nasal blockage, and others. See par.’s 1 and 2.  Montelukast is taught as one of only 3 preferred LTD4 antagonists. See par. 22.  Levocetirizine is taught among only 5 histamine H1 antagonists.  The examiner believes that the claimed combination would have been immediately envisaged in view of the limited number of LTD4 antagonists and H1-antagonists taught and claimed. See prior art 
As evidenced by the instant Specification citing Eccles R Understanding the Symptoms of the Common Cold and Influenza. Lancet Infectious Diseases 2005; 5(11): 718-725, “Rhinitis, inflammation of the nasal passages, is commonly caused by a viral infection, including the common cold, the latter of which is caused primarily by Rhinoviruses and Corona Viruses.” See Specification @ par. 84.
Katz teaches treating nasal and sinus disease and cells participating in the inflammatory response. See abstract.  Allergic rhinitis is an allergic reaction that tries to combat viruses and bacteria.  This is among the most common allergic manifestations. See par. 102 and 103.  Further, infectious rhinitis and sinusitis frequently presents as the common cold.  Katz teaches administration of a therapeutic agent including one or more of an antiviral and a steroid, among others. See prior art claim 17 and 25.  The inflammatory mediator can be administered orally and/or by nasal inhalation or nose drops. See par. 42.
The first paragraph of the Detailed Description of the instant Specification recites: “Administration of levocetirizine and montelukast in combination exhibits synergistic effects and unexpectedly superior results in the treatment of influenza, common cold, allergic rhinitis and acute, subacute, and chronic inflammation.” See Spec. @ par. 58.
Applicant explains in the instant Specification citing Eccles R Understanding the Symptoms of the Common Cold and Influenza. Lancet Infectious Diseases 2005; 5(11): 718-725, “Rhinitis, inflammation of the nasal passages, is commonly caused by a viral infection, including the common cold, the latter of which is caused primarily by Rhinoviruses and Coronaviruses.” See Specification @ par. 84.  Even further, the term “coronavirus” is used once in the instant Specification (other than the Title).  The citation above is that sole instance.
Moreover, if a subject knows that they are at risk of an adverse reaction from a vaccine such as through a known allergy to a component in a vaccine, it would be obvious to treat that subject symptomatically or through alternate means.  
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Jones and Poppe, as evidenced by Eccles, and Katz to arrive at a claimed invention.  One would be motivated to do so because the specific combination of montelukast and levocetirizine is taught to treat symptoms of the common cold and rhinitis, among others, symptoms of which are explicitly known and taught to be caused primarily by Coronaviruses.  As such, when a subject with Coronavirus is exhibiting symptoms of cold and rhinitis, they would naturally be treated with the claimed combination of montelukast and levocetirizine through the claimed route of administration with a reasonable and predictable expectation of success, as explicitly taught.  Further, as taught by Katz a POSA would administer a steroid and an antiviral agent because infectious rhinitis, cold symptoms, and other allergic manifestations are taught to be treatable with the same. 
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,044,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘479 patent are directed to administration of the claimed agents, montelukast and levocetirizine to treat a viral infection, including coronavirus. See prior art claim 11.  The combination can further comprise a steroid and administering any antiviral agent to a subject with a virus does not constitute a patentable distinction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.